Citation Nr: 0430913	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  02-08 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there is new and material evidence to reopen a claim 
of entitlement to service connection for a generalized 
anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel





INTRODUCTION

The veteran served on active duty from June 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which determined there was no new and 
material evidence and the claim could not be reopened.

The veteran was scheduled for a central office hearing in 
Washington, D.C. in October 2004, but failed to appear.

A motion to advance the appeal on the Board's docket was 
received in October 2004, and that motion was granted in 
November 2004.

Although the veteran's claim is reopened, as discussed below, 
the underlying issue of service connection for an anxiety 
order is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify you if further 
action is required on your part.


FINDING OF FACT

Subsequent to the July 1990 final rating decision denying 
service connection for an anxiety disorder, the veteran has 
provided an opinion by a private rheumatologist that his 
depression is causally related to his active service. 


CONCLUSION OF LAW

New and material evidence has been received to reopen a claim 
for service connection for an anxiety disorder.  38 U.S.C.A. 
§§ 1110, 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.156, 3.159, 3.303 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable action taken herein, discussion of 
whether VA duties pursuant to the Veterans Claims Assistance 
Act of 2000 (VCAA) have been satisfied is unnecessary-at 
least regarding whether new and material evidence has been 
submitted.

Factual Background

Facts in evidence prior to the last final rating decision

Service records reflect that the veteran served honorably in 
the U.S. Navy from June 1944 to June 1946.

A summary from the North Texas State Hospital in Wichita 
Falls, Texas, reflects that the veteran was admitted on April 
2, 1963, and discharged on April 15, 1963, with a diagnosis 
of schizophrenic reaction, chronic undifferentiated type, 
unimproved.  The veteran reported receiving a series of 10 
shock treatments while hospitalized.

A July 1964 summary from VA Hospital, Waco, Texas, reflects 
that the veteran was admitted on May 28, 1963, and was placed 
on trial visit status on August 26, 1963, after a 30-day 
leave of absence in his own custody.  The diagnosis was 
anxiety reaction, chronic, severe, manifested by increased 
emotional tension; insomnia; restlessness; and depressive 
traits, improved.  No opinion was provided as to the etiology 
of the anxiety reaction.

In an August 1964 rating decision, the RO denied service 
connection for an anxiety reaction.  That decision was not 
appealed and is now final.

In March 1977, a VA psychiatric examination was conducted.  
The veteran stated he had no psychiatric hospitalizations or 
treatment while in service.  The diagnosis was "[a]nxiety 
reaction (by history) not found."

In a May 1977 rating decision, the RO denied service 
connection for a generalized anxiety disorder.  That decision 
was not appealed and is now final.

In November 1988, a VA psychiatric examination was conducted.  
The veteran reported he was committed by a court to the 
Wichita Falls state hospital in 1963 in a depressed state 
where he was given a number of shock treatments.  The veteran 
further reported that he was in the South Pacific in World 
War II but was involved in escort duty and did not see any 
combat.  The diagnosis was generalized anxiety disorder, 
chronic, mild.  No opinion was provided as to the etiology of 
the anxiety disorder.

In a December 1988 rating decision, the RO denied service 
connection for a generalized anxiety disorder. That decision 
was not appealed and is now final.

In a July 1990 rating decision, the RO again denied service 
connection for a generalized anxiety disorder.  That decision 
was not appealed and is now final.

Facts in evidence subsequent to the last final rating 
decision

Medical records submitted by Dr. F. Khoury, a private 
physician, for the period August 1999 to August 2000, are not 
relevant to the claim of service connection for a generalized 
anxiety disorder.

Medical records submitted by Dr. Wendell Wyatt, Internal 
Medicine, for the period October 1999 through April 2001 are 
not relevant to the claim of service connection for a 
generalized anxiety disorder.

A private medical consultation report by Dr. Ruth Gonzalez, a 
diplomate of the American Board of Internal Medicine and 
Rheumatology, dated January 2000, is not relevant to the 
claim of service connection for a generalized anxiety 
disorder. 

In a September 2000 rating decision, the RO declined to 
reopen the claim for service connection for a generalized 
anxiety disorder because there was no new and material 
evidence.  That decision is before us on appeal.

An October 2000 letter from Dr. Allen Zarnow, a private 
physician, stated that the veteran had an anxiety neurosis 
and depression for which he took Valium and Elavil.  The 
physician notes that the veteran reported that his depression 
and anxiety neurosis started when he was injured and almost 
killed while serving in the military in World War II.  The 
physician further notes that the veteran reported being 
hospitalized for a "nervous breakdown" in a VA hospital in 
1963.  The physician did not provide an opinion regarding the 
etiology of the veteran's depression and anxiety neurosis.

Medical records submitted by Kell West Regional Hospital, for 
the period January to February 2001, are not relevant to the 
claim of service connection for a generalized anxiety 
disorder.

In a July 2001 rating decision, the RO again declined to 
reopen the claim of service connection for a generalized 
anxiety disorder because there was no new and material 
evidence.  

A February 2002 letter from Dr. Gonzalez notes that the 
veteran is suffering from clinical depression with a history 
of several psychiatric hospitalizations.  Dr. Gonzalez stated 
that when the veteran "develops decompensation of his 
depressed mood the major hallucinations are related to his 
days when he was in full service during active combat."  It 
was her opinion that the veteran's clinical depression has 
been related to his years of active duty.

A June 2002 letter from Dr. Wyatt to the veteran summarizes 
the veteran's health issues since he began seeing Dr. Wyatt 
in 1999.  Those issues included rheumatoid arthritis, 
obstruction of the carotid arteries, kidney stones, a 
reported history of hepatitis C, a past hypertension problem, 
recurrent allergic rhinitis, osteoarthritis, azotemia with 
nephrolithiasis apparently secondary to a cancer, a past 
problem with hyperlipidemia, a past problem with gastritis, 
and depression and anxiety which were intermittently active.  
Dr. Wyatt did not provide an opinion regarding the etiology 
of the veteran's depression and anxiety.

An August 2003 letter from Dr. Gonzalez notes that the 
veteran had been under her care since January 2000 and that 
he had a long-standing history of diffuse degenerative 
arthritis effecting his cervical dorsal lumbar spine, his 
hands and feet, as well as a mixed connective tissue disorder 
causing chronic renal insufficiency, severe arthralgias, 
myalgias and chronic photosensitivity rash, chronic fatigue 
as well as significant myalgias.  Also noted was a history of 
right nephrectomy secondary to carcinoma and a recent 
diagnosis of colon cancer for which he underwent extensive 
colon and gastric surgery.  The veteran also had an abnormal 
sleep study that was done in August 2002 and "some of the 
findings could be secondary to depression."  Dr. Gonzalez 
said that the veteran was having multiple organ problems and 
was under close follow-ups from several doctors at the same 
time, which she hoped would be taken into consideration upon 
evaluating his claim.

Legal Criteria

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  A showing of 
chronic disease in service requires a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time.  
Isolated findings, or a diagnosis including the word 
"chronic," are not sufficient to establish service 
connection.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2004).  Service connection may be also granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury. Degmetich v. Brown, 104 F.3d 1328, 1332 
(Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A claimant may reopen a claim a finally adjudicated claim by 
submitting new and material evidence.  New and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

It is noted that 38 C.F.R. § 3.156(a) was revised, effective 
August 29, 2001; however, because the claim was filed prior 
to that date, the revised regulation is not for application.

Analysis

It is clear that the veteran currently has a psychiatric 
disorder and has, at least intermittently, had such a 
disorder since May 1963.  The issue for consideration is 
whether there is new and material evidence, subsequent to the 
last final rating decision in July 1990, with respect to the 
incurrence or aggravation of a generalized anxiety disorder 
while the veteran was performing active service.

Between 1963 and 1988 the veteran received three VA 
psychiatric examinations, none of which noted a connection 
between his claimed condition and his active service.  All 
three of the VA psychiatric examinations were of record prior 
to the July 1990 rating decision.

The medical evidence received since the July 1990 rating 
decision consists of letters and treatment records by private 
physicians, most of which are not relevant to the veteran's 
claim for service connection for an anxiety disorder.

The February 2002 letter from Dr. Gonzalez contains her 
opinion that the veteran's "clinical depression has been 
related to his years in active duty with the service."  That 
evidence had not been previously submitted to agency 
decisionmakers, bears directly and substantially upon the 
issue of service connection, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

Accordingly, the claim for service connection for an anxiety 
disorder must be reopened.

ORDER

New and material evidence having been received, the claim of 
service connection for an anxiety disorder is reopened; the 
appeal, to this extent, is granted.


REMAND

Although the veteran's service personnel and dental records 
are in the claims file, his service medical records are not.  
An attempt must be made to obtain them, and, if they cannot 
be obtained, their absence must be explained.

Prior to this claim to reopen, the veteran had indicated that 
he was not involved in combat, had not been diagnosed with 
any psychiatric problems in service, and had not been treated 
for any psychiatric problems in service.  The February 2002 
letter from Dr. Gonzales reflects that the veteran has 
reported major hallucinations related to his days when he was 
in service during active combat.
 
While the record contains VA psychiatric examinations, they 
were conducted for the purpose of determining eligibility for 
non service-connected pension.  They do not address the 
question of whether the veteran's anxiety disorder is related 
to his active service.

Accordingly this case is REMANDED to the RO for the following 
action:

1.	The RO should attempt to obtain 
the veteran's
service medical records.  If the 
records cannot be obtained, an 
explanation for their absence should 
be provided and associated with the 
claims file.

2.	The RO should then schedule the 
veteran for
a VA examination with a psychiatric 
specialist to determine the nature, 
extent, and etiology of his current 
psychiatric disorder.  The claims 
file, including the service medical 
records, if obtained, must be made 
available to, and be reviewed by, 
the examiner in conjunction with the 
examination.  If a current 
psychiatric disorder is shown, the 
examiner should provide an opinion 
as to whether the current 
psychiatric disorder is, at least as 
likely as not, related to the 
veteran's active service.

3.  After completion of the 
foregoing, the RO should again 
review the claim.  If the 
determination is adverse to the 
claimant, he and his representative 
should be provided an appropriate 
supplemental statement of the case 
and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



